Exhibit 10.3

 

EXECUTION COPY

 

LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as of
September 6, 2019 by and among (i) TKK Symphony Acquisition Corporation, a
Cayman Islands exempted company, which will be known after the consummation of
the transactions contemplated by the Share Exchange Agreement (as defined below)
as “Glory Star New Media Group Holdings Limited” (including any successor entity
thereto, “Purchaser”), (ii) TKK Symphony Sponsor 1, a Cayman Islands exempted
company, in the capacity under the Share Exchange Agreement as the Purchaser
Representative (including any successor Purchaser Representative appointed in
accordance therewith, the “Purchaser Representative”), and (iii) the undersigned
(“Holder”). Any capitalized term used but not defined in this Agreement will
have the meaning ascribed to such term in the Share Exchange Agreement.

 

WHEREAS, on September 6, 2019, Purchaser, the Purchaser Representative and
Holder entered into that certain Share Exchange Agreement (as amended from time
to time in accordance with the terms thereof, the “Share Exchange Agreement”),
by and among Purchaser, the Purchaser Representative, Glory Star New Media Group
Limited, a Cayman Islands exempted company (the “Company”), Glory Star New Media
(Beijing) Technology Co., Ltd. (耀世星辉新文娱(北京)科技有限公司), a wholly foreign-owned
enterprise limited liability company incorporated in the People’s Republic of
China (“PRC”) and indirectly wholly-owned by the Company, Xing Cui Can
International Media (Beijing) Co., Ltd. (星璀璨国际传媒(北京)有限公司), a limited liability
company incorporated in the PRC, Horgos Glory Star Media Co., Ltd.
(霍尔果斯耀世星辉文化传媒有限公司), a limited liability company incorporated in the PRC, the
shareholders of the Company named therein, including Holder (the “Sellers”), and
Zhang Bing, in the capacity as the Seller Representative thereunder, pursuant to
which, subject to the terms and conditions thereof, Purchaser will acquire from
the Sellers all of the issued and outstanding equity interests of the Company in
exchange for Purchaser Common Shares, a portion of which will be set aside in
escrow and held in an escrow account in accordance with the terms and conditions
of the Share Exchange Agreement and the Escrow Agreement to be entered into by
the Purchaser, the Purchaser Representative, the Seller Representative and the
Escrow Agent;

 

WHEREAS, Holder is a holder of the capital stock of the Company in such amount
as set forth underneath Holder’s name on the signature page hereto; and

 

WHEREAS, pursuant to the Share Exchange Agreement, and in view of the valuable
consideration to be received by Holder thereunder, including the rights under
the Registration Rights Agreement being entered into by and among Purchaser, the
Purchaser Representative and the Sellers, including Holder, on or about the date
hereof in connection with the Share Exchange Agreement (the “Registration Rights
Agreement”), the parties desire to enter into this Agreement, pursuant to which
the Exchange Shares and the Earnout Shares, if any, to be issued to Holder
(including any shares held in escrow as Escrow Shares) (such Exchange Shares and
Earnout Shares, together with any securities paid as dividends or distributions
with respect to such securities or into which such securities are exchanged or
converted, the “Restricted Securities”) shall become subject to limitations on
disposition as set forth herein.

 



1

 

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

1. Lock-Up Provisions.

 

(a) Holder hereby agrees not to, during the period commencing from the Closing
and ending on the earlier of, (i) with respect to fifty percent (50%) of each
type of the Restricted Securities (including Escrow Shares), (x) the six (6)
month anniversary of the date of the Closing, (y) the date on which the closing
sale price of the Purchaser Ordinary Shares equals or exceeds $12.50 per share
(as adjusted for share splits, share dividends, reorganizations and
recapitalizations) for any twenty (20) trading days within any thirty (30)
trading day period commencing after the Closing, and (z) the date after the
Closing on which Purchaser consummates a liquidation, merger, share exchange or
other similar transaction with an unaffiliated third party that results in all
of Purchaser’s shareholders having the right to exchange their equity holdings
in Purchaser for cash, securities or other property (a “Subsequent
Transaction”), and (ii) with respect to the remaining fifty percent (50%) of the
Restricted Securities, (x) the one (1) year anniversary of the date of the
Closing and (y) the date after the Closing on which Purchaser consummates a
Subsequent Transaction (the “Lock-Up Period”): sell, transfer, assign, pledge,
hypothecate or otherwise dispose of, directly or indirectly, the Restricted
Securities, or publicly disclose the intention to do any of the foregoing (a
“Prohibited Transfer”). The foregoing sentence shall not apply to the transfer
of any or all of the Restricted Securities owned by Holder (other than Escrow
Shares until such Escrow Shares are disbursed to Holder from the Escrow Account
in accordance with the terms and conditions of the Share Exchange Agreement and
the Escrow Agreement) (i) by gift, will or intestate succession upon the death
of Holder, (ii) to any Permitted Transferee, (iii) pursuant to a court order or
settlement agreement related to the distribution of assets in connection with
the dissolution of marriage or civil union; provided, however, that in any of
cases (i), (ii) or (iii) it shall be a condition to such transfer that the
transferee executes and delivers to Purchaser and the Purchaser Representative
an agreement stating that the transferee is receiving and holding the Restricted
Securities subject to the provisions of this Agreement applicable to Holder, and
there shall be no further transfer of such Restricted Securities except in
accordance with this Agreement. As used in this Agreement, the term “Permitted
Transferee” shall mean: (I) Purchaser’s officers, directors or their respective
affiliates, (II) the members of Holder’s immediate family (for purposes of this
Agreement, “immediate family” shall mean with respect to any natural person, any
of the following: such person’s spouse, the siblings of such person and his or
her spouse, and the direct descendants and ascendants (including adopted and
step children and parents) of such person and his or her spouses and siblings),
(III) any trust for the direct or indirect benefit of Holder or the immediate
family of Holder, (IV) if Holder is a trust, to the trustor or beneficiary of
such trust or to the estate of a beneficiary of such trust, (V) as a
distribution to partners, shareholders, members of, or owners of similar equity
interests in Holder upon the liquidation and dissolution of Holder, or (VI) to
any affiliate of Holder. Holder further agrees to execute such agreements as may
be reasonably requested by Purchaser or the Purchaser Representative that are
consistent with the foregoing or that are necessary to give further effect
thereto.

 

(b) Holder further acknowledge and agrees that notwithstanding Section 1(a)
above, it shall not be permitted to engage in any Prohibited Transfer with
respect to any Escrow Shares until such Escrow Shares are disbursed to Holder
from the Escrow Account in accordance with the terms and conditions of the Share
Exchange Agreement and the Escrow Agreement.

 

(c) If any Prohibited Transfer is made or attempted contrary to the provisions
of this Agreement, such purported Prohibited Transfer shall be null and void ab
initio, and Purchaser shall refuse to recognize any such purported transferee of
the Restricted Securities as one of its equity holders for any purpose. In order
to enforce this Section 1, Purchaser may impose stop-transfer instructions with
respect to the Restricted Securities of Holder (and permitted transferees and
assigns thereof) until the end of the Lock-Up Period.

 



2

 

 

(d) During the Lock-Up Period (and with respect to any Escrow Shares, if longer,
the during the period when such Escrow Shares are held in the Escrow Account),
each certificate evidencing any Restricted Securities shall be stamped or
otherwise imprinted with a legend in substantially the following form, in
addition to any other applicable legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT, DATED AS OF SEPTEMBER 6, 2019, BY AND
AMONG THE ISSUER OF SUCH SECURITIES (THE “ISSUER”) AND THE ISSUER’S SECURITY
HOLDER NAMED THEREIN, AS AMENDED. A COPY OF SUCH LOCK-UP AGREEMENT WILL BE
FURNISHED WITHOUT CHARGE BY THE ISSUER TO THE HOLDER HEREOF UPON WRITTEN
REQUEST.”

 

(e) For the avoidance of any doubt, Holder shall retain all of its rights as a
shareholder of Purchaser during the Lock-Up Period, including the right to vote
any Restricted Securities.

 

2. Miscellaneous.

 

(a) Termination of Share Exchange Agreement. Notwithstanding anything to the
contrary contained herein, in the event that the Share Exchange Agreement is
terminated in accordance with its terms prior to the Closing, this Agreement and
all rights and obligations of the parties hereunder shall automatically
terminate and be of no further force or effect.

 

(b) Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. This Agreement and all obligations
of Holder are personal to Holder and may not be transferred or delegated by
Holder at any time. Purchaser may freely assign any or all of its rights under
this Agreement, in whole or in part, to any successor entity (whether by merger,
consolidation, equity sale, asset sale or otherwise) without obtaining the
consent or approval of Holder. If the Purchaser Representative is replaced in
accordance with the terms of the Share Exchange Agreement, the replacement
Purchaser Representative shall automatically become a party to this Agreement as
if it were the original Purchaser Representative hereunder.

 

(c) Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any person or entity that is not a party hereto or thereto or a
successor or permitted assign of such a party.

 

(d) Governing Law; Jurisdiction. This Agreement and any dispute or controversy
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflict of law principles thereof. All Actions arising out of or relating to
this Agreement shall be heard and determined exclusively in any state or federal
court located in New York, New York (or in any appellate courts thereof) (the
“Specified Courts”). Each party hereto hereby (i) submits to the exclusive
jurisdiction of any Specified Court for the purpose of any Action arising out of
or relating to this Agreement brought by any party hereto and (ii) irrevocably
waives, and agrees not to assert by way of motion, defense or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any Specified Court. Each party
agrees that a final judgment in any Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Each party irrevocably consents to the service of the summons
and complaint and any other process in any other action or proceeding relating
to the transactions contemplated by this Agreement, on behalf of itself, or its
property, by personal delivery of copies of such process to such party at the
applicable address set forth in Section 2(g). Nothing in this Section 2(d) shall
affect the right of any party to serve legal process in any other manner
permitted by applicable law.

 



3

 

 

(e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 2(e).

 

(f) Interpretation. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 



4

 

 

(g) Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

 

If to the Purchaser Representative or, at or prior to the Closing, Purchaser,
to:

 

TKK Symphony Sponsor 1
c/o Texas Kang Kai Capital Management (Hong Kong) Limited
2039, 2/F United Center, 95 Queensway Admiralty, Hong Kong
Attention: Sing Wang, Chairman and CEO
Telephone No.: +852 3643 1693
Email: sw@tkkcapital.com

 

 

With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole, LLP
1345 Avenue of the Americas, 11th Floor
New York, NY 10105
Attn:      Stuart Neuhauser, Esq.
               Matthew A. Gray, Esq.
Fax:        (212) 370-7889
Tel:        (212) 370-1300
Email:    sneuhauser@egsllp.com
              mgray@egsllp.com

 

and

 

Goodwin Procter
Suite 2801, One Exchange Square
8 Connaught Place, Central, Hong Kong
Attn:     Douglas Freeman, Esq.
              Victor Chen, Esq.
Facsimile No.:    +852 2801 5515
Telephone No.: +852 3658 5300
Email:    DFreeman@goodwinlaw.com
              VChen@goodwinlaw.com

 

 

If to Purchaser after the Closing, to:

 

Glory Star New Media Group Holdings Limited
22nd Floor, Block B, Xinhua Technology Building,
No. 8 Tuofangying Road,
Chaoyang District, Beijing, China
Attn: Zhang Bing, CEO and President
Telephone No.: +86-13810355988
Email: 81320382@qq.com

 

 

With copies to (which shall not constitute notice):

 

Lewis Brisbois Bisgaard & Smith LLP
633 West 5th Street, Suite 4000
Los Angeles, CA 90071
Attention: Scott E. Bartel, Esq.
Facsimile No.:    (213) 250-7900
Telephone No.: (213) 358-6174
Email: scott.bartel@LewisBrisbois.com

 

and

 

the Purchaser Representative (and its copy for notices hereunder)

 

 

If to Holder, to:  the address set forth below Holder’s name on the signature
page to this Agreement.

 

 

(h) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of Purchaser, the Purchaser Representative and Holder. No
failure or delay by a party in exercising any right hereunder shall operate as a
waiver thereof. No waivers of or exceptions to any term, condition, or provision
of this Agreement, in any one or more instances, shall be deemed to be or
construed as a further or continuing waiver of any such term, condition, or
provision.

 

(i) Severability. In case any provision in this Agreement shall be held invalid,
illegal or unenforceable in a jurisdiction, such provision shall be modified or
deleted, as to the jurisdiction involved, only to the extent necessary to render
the same valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby nor shall the validity, legality or enforceability
of such provision be affected thereby in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.

 



5

 

 

(j) Specific Performance. Holder acknowledges that its obligations under this
Agreement are unique, recognizes and affirms that in the event of a breach of
this Agreement by Holder, money damages will be inadequate and Purchaser (and
the Purchaser Representative on behalf of Purchaser) will have no adequate
remedy at law, and agrees that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed by Holder in
accordance with their specific terms or were otherwise breached. Accordingly,
each of Purchaser and the Purchaser Representative shall be entitled to an
injunction or restraining order to prevent breaches of this Agreement by Holder
and to enforce specifically the terms and provisions hereof, without the
requirement to post any bond or other security or to prove that money damages
would be inadequate, this being in addition to any other right or remedy to
which such party may be entitled under this Agreement, at law or in equity.

 

(k) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled; provided, that, for
the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the Share Exchange Agreement or any Ancillary
Document, including the Registration Rights Agreement. Notwithstanding the
foregoing, nothing in this Agreement shall limit any of the rights or remedies
of Purchaser and the Purchaser Representative or any of the obligations of
Holder under any other agreement between Holder and Purchaser or the Purchaser
Representative or any certificate or instrument executed by Holder in favor of
Purchaser or the Purchaser Representative, and nothing in any other agreement,
certificate or instrument shall limit any of the rights or remedies of Purchaser
or the Purchaser Representative or any of the obligations of Holder under this
Agreement.

 

(l) Further Assurances. From time to time, at another party’s request and
without further consideration (but at the requesting party’s reasonable cost and
expense), each party shall execute and deliver such additional documents and
take all such further action as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.

 

(m) Counterparts; Facsimile.  This Agreement may also be executed and delivered
by facsimile signature or by email in portable document format in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 



6

 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 



  Purchaser:           TKK SYMPHONY ACQUISITION CORPORATION      
                       By:     Name:   Title:           The Purchaser
Representative:           TKK SYMPHONY SPONSOR 1,           in its capacity
under the Share Exchange Agreement as the Purchaser Representative           By:
                                              Name:   Title:

 

{Additional Signature on the Following Page}

 



{Signature Page to Lock-Up Agreement}

 





 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above. 

 

Holder:

 

Name of Holder: [                                                    ]

 



By:    



Name:

Title:

 

Number and Type of Shares of Company Capital Stock:

 



 

 



 

 

Address for Notice:

 

Address:                                                                                     

                                                                                                     

                                                                                                     

                                                                                                     

Facsimile No.:
                                                                           

Telephone No.:
                                                                         

Email:
                                                                                          

 

{Signature Page to Lock-Up Agreement}

 



 

 